Citation Nr: 1536716	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  10-06 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-operative residuals of traumatic left eye aphakia with corneal scaring prior to December 26, 2012, and a rating in excess of 40 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.  The Veteran testified at the hearing that he cannot work because of his service-connected disabilities.  Because the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board has jurisdiction of this issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board further notes that in April 2012, the Veteran submitted a claim for an increased rating for his service-connected sinusitis.  The RO has not yet adjudicated this issue and as such, it is not before the Board.    

The issue of entitlement to payment or reimbursement for medical/dental expenses has been raised by the Veteran during his June 2015 hearing.  Additionally, in a written statement received by VA on December 4, 2014, the Veteran raised the issues of service connection for heart damage due to chronic infection in the blood stream and kidney damage from prolonged use of medication, both as secondary to his service-connected sinusitis and/or treatment for this disability.  These claims have not been adjudicated by the appropriate Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At his hearing before the Board, the Veteran testified that his vision has gotten worse since his most recent VA examination in December 2012.  Additionally, the Veteran testified that he has been receiving treatment from the VA for his eye disability.  Thus, the Board finds that remand is in order to obtain additional VA medical records and afford the Veteran a new VA examination addressing the current nature and severity of his service-connected eye disability.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  The issue of entitlement to a TDIU must also be remanded as inextricably intertwined with the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Board further notes that there is an apparent inconsistency in the Veteran's record with regard to the severity of his left eye visual acuity.  A May 2009 VA medical record notes that the Veteran has left eye blindness with only light perception.  A VA ophthalmology record from the same month states that the Veteran can see only faintly.  During an April 2010 VA examination, the examiner noted that the Veteran had 20/400 visual acuity in the left eye; however, the examiner also noted that the Veteran had "lost vision in the left eye," no longer had depth perception and reported difficulty seeing objects on his left side.  On remand, the examiner should review the Veteran's pertinent medical records and VA examinations, including the May 2009 VA medical records and the April 2010 VA examination report, and comment on whether the Veteran exhibited blindness in either eye at any point from September 2005 to the present.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA medical records concerning the Veteran's treatment for his eye disability.

2.  Ask the Veteran to identify any private medical records he would like to have considered in connection with his appeal.  Any identified records should be sought.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his eye and disability and its impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After obtaining any additional available records (to the extent possible), schedule the Veteran for an appropriate VA examination to address the current nature and severity of his service-connected left eye disability and associated symptomatology.  

The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed, including those assessing the Veteran's visual acuity and visual field.  All findings should be reported in detail.  

As noted above, the examiner should review and comment on the Veteran's pertinent medical records and VA examinations, including: (1) the May 2009 VA medical record noting "[left] eye blind, only light perception;" (2) the May 2009 ophthalmology record indicating that the Veteran can see only faintly; and (3) the April 2010 VA examination report noting that the Veteran lost vision in his left eye, no longer had depth perception, and had difficulty seeing objects on his left side, and indicate whether the Veteran exhibited blindness in either eye at any point from September 2005 to the present.   

The examiner should also address whether the Veteran has any incapacitating episodes related to his service-connected left eye disability, or whether the Veteran has any scarring or disfigurement as a result of his left eye disability.  The impact of the Veteran's left eye disability on his ability to be gainfully employed should be discussed.

If any opinion requested above cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

5.  After the above development has been completed, readjudicate the remanded issues, including entitlement to a TDIU.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






